Exhibit 10.3

FOURTH SUPPLEMENTAL INDENTURE

FOURTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
May 7, 2015, among SEO A LLC, a Delaware limited liability company, and SEO B
LLC, a Delaware limited liability company (each a “New Subsidiary Guarantor”
and, together, the “New Subsidiary Guarantors”), each a subsidiary of Stone
Energy Corporation, a Delaware corporation (the “Company”), the Company, the
existing Subsidiary Guarantor (as defined in the Indenture referred to herein)
and The Bank of New York Mellon Trust Company, N.A., as trustee under the
Indenture referred to herein (the “Trustee”). The New Subsidiary Guarantors and
the existing Subsidiary Guarantor are sometimes referred to collectively herein
as the “Subsidiary Guarantors”, or individually as a “Subsidiary Guarantor.”

W I T N E S S E T H

WHEREAS, the Company and the existing Subsidiary Guarantor have heretofore
executed and delivered to the Trustee an indenture, dated as of January 26,
2010, and a Second Supplemental Indenture (herein so called), dated as of
November 8, 2012, relating to the 7.500% Senior Notes due 2022 (the
“Securities”) of the Company;

WHEREAS, Section 1117 of the Second Supplemental Indenture obligates the Company
to cause certain Restricted Subsidiaries to become Subsidiary Guarantors by
executing a supplemental indenture as provided in such Section; and

WHEREAS, pursuant to Section 1001 of the Second Supplemental Indenture, the
Company, the Subsidiary Guarantors and the Trustee are authorized to execute and
deliver this Supplemental Indenture to amend or supplement the Indenture without
the consent of any Holder;

NOW THEREFORE, to comply with the provisions of the Second Supplemental
Indenture and in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Subsidiary
Guarantors, the existing Subsidiary Guarantor, the Company and the Trustee
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Securities as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Second Supplemental Indenture.

2. AGREEMENT TO GUARANTEE. Each New Subsidiary Guarantor hereby agrees, jointly
and severally, with all other Subsidiary Guarantors, to fully and
unconditionally Guarantee to each Holder and to the Trustee the Obligations, to
the extent set forth in Article Sixteen of the Second Supplemental Indenture and
subject to the provisions thereof. The obligations of the Subsidiary Guarantors
to the Holders of Securities and to the Trustee pursuant to the Subsidiary
Guarantees and the Indenture are expressly set forth in Article Sixteen of the
Second Supplemental Indenture and reference is hereby made to such Article for
the precise terms of the Subsidiary Guarantees.

3. NEW YORK LAW TO GOVERN. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE AND ENFORCE THIS SUPPLEMENTAL INDENTURE.

4. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. This Supplemental Indenture may be executed in
multiple counterparts which, when taken together, shall constitute one
instrument.

5. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

6. RECITALS AND THE EFFECT OF THIS SUPPLEMENTAL INDENTURE. The recitals
contained herein shall be taken as statements of the New Subsidiary Guarantors,
the Company and the existing Subsidiary Guarantor, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Supplemental Indenture. Except as
specifically supplemented above, the Indenture, the Notes, and the Subsidiary
Guarantees are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.



--------------------------------------------------------------------------------

7. THE TRUSTEE. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

STONE ENERGY CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer STONE ENERGY OFFSHORE, L.L.C. Through its sole member, STONE
ENERGY CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Fourth Supplemental Indenture



--------------------------------------------------------------------------------

SEO A LLC, as a Subsidiary Guarantor, Through its sole member, STONE ENERGY
CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer SEO B LLC, as a Subsidiary Guarantor, Through its sole member,
STONE ENERGY CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Fourth Supplemental Indenture



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee     By:  

/s/ Jonathan Glover

    Name:   Jonathan Glover     Title:   Vice President

Signature Page to Fourth Supplemental Indenture